Citation Nr: 0830962	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  96-45 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
paravertebral myositis and back pain.

2.  Entitlement to a disability rating greater than 40 
percent for service-connected paravertebral myositis and back 
pain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1985 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
the Commonwealth of Puerto Rico, which denied the veteran's 
claim for an increased disability rating for paravertebral 
myositis and back pain, evaluated as 20 percent disabling.  
In April 2000, the RO denied a claim of entitlement to 
service connection for a psychiatric disorder secondary to 
service-connected paravertebral myositis and back pain.  

In June 1999 and March 2004, the Board remanded one or both 
of the claims for additional development.  In January 2005, 
the RO determined that the veteran's service-connected 
paravertebral myositis and back pain warranted a 40 percent 
rating, effective May 18, 1993.  As this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remained in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

This matter was returned to the Board in October 2005 at 
which time it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

As to the issue of a disability rating greater than 40 
percent for her paravertebral myositis and back pain, the 
veteran's most recent VA spine examination was conducted in 
November 2004, approximately four years ago.  The Board is of 
the opinion that a thorough and contemporaneous VA 
examination is warranted so that the nature and current 
severity of the veteran's service-connected low back disorder 
can be ascertained.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Thus, the Board finds that 
it is premature to adjudicate this issue at this time.

Additionally, the veteran contends that she currently has a 
psychiatric disorder secondary to her service-connected 
paravertebral myositis and back pain.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Private medical records from A. L. Sanchez, M.D., dated in 
February 1999 and April 2001 reflect that the physician 
opined that the veteran's variously diagnosed psychiatric 
disorder was caused by her service-connected back disorder.  
Thereafter, VA mental disorders examination reports dated in 
May 2003 and November 2004 concluded that the veteran's 
current psychiatric disorder was not the direct or proximate 
result of the service-connected back disorder, nor was it 
likely aggravated by the service-connected back disorder.  As 
considerable additional evidence has been associated with the 
veteran's claims file since the November 2004 opinion was 
formulated, and in light of the additional examination of the 
veteran's back disability that has been noted above, the 
Board finds that another opinion should be obtained to 
address whether any current psychiatric disorder was either 
caused by or is aggravated by the service-connected back 
disorder.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the veteran 
with a letter that:
*	informs her about the information and 
evidence not of record that is 
necessary to substantiate her claim; 
*	informs her about the information and 
evidence that VA will seek to 
provide; 
*	informs her about the information and 
evidence she is expected to provide; 
*	advises her of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies her that, to substantiate 
her claim, she must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
her back disability and the effect 
that worsening has on her employment 
and daily life;  
*	provides her with the appropriate 
Diagnostic Codes for rating spine 
disabilities; and 
*	notifies her that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  After associating any outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The examiner must 
state whether the veteran has disc 
disease.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should discuss 
the nature and severity of any right or 
left-sided neuropathy or radiculopathy.  

All findings and conclusions should be 
set forth in a legible report. 

3.  After associating any outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to ascertain 
the extent, nature, and etiology of her 
asserted psychiatric disorder.  The claim 
folder must be made available and reviewed 
by the examiner.  A discussion of the 
veteran's documented medical history and 
assertions should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify if 
the veteran currently has a psychiatric 
disorder.  If the veteran has such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether the disorder 
found on examination was incurred in or 
aggravated by service.

The examiner should also determine whether 
any such disorder found on examination was 
caused by, or is aggravated by the 
veteran's service-connected back disorder.  

In offering these assessments, the 
examiner must discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence, to include the 
February 1999 and April 2001 reports from 
Dr. Sanchez.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  

4.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

